DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because claim 15 fails to fall within a statutory category of invention.  It is directed to a computer readable storage medium, which is broadly interpreted here being covering forms of transitory propagating signals  per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent ,  (see MPEP 2111.01).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (20100045492), or over Chang et al , in view of Thaly et al (2005/0155085) and Hwang (7,242,658).
Regarding claim 1, Chang et al  teaches a  data recognizing method, performed by a device (“decoding apparatus 1”, [0023]), (the method considered here equivalent with the limitation “data transmission method” and hereafter called so), the method (see figure 5) comprising: 
procedure (126, 128) of obtaining a detection potential (being a respective signal level provided by (8, 120) to (126 or 128))  at each sampling point in a data signal (indicated by (Sampled data))  within a time interval (comprising “first interval” and “second interval”, [0037]) when the data signal is detected (see [0035-0039]), wherein the time interval is half of a data period (being a 2-bit period) of the data signal (see figure 3 and [0037]); 
procedure (126, 128, 14) of decoding the data, via determining a logic level  (“digital logic value”, [0052]) of the data signal during the time interval according to each detection potential, (see [0050-0052]).
Chang et al  does not teach whether the method comprise: regenerating the data signal according to the logic level and a preset amplitude, as claimed.
However, Chang et al  teaches that the method comprises determining whether or not the detection potential at each sample point is a logic high level (“logic high”, [0039]), wherein the data signal is  data being encoded and the device is a decoder (“decoding apparatus 1”, [0023]) for decoding the data.
On the other hand, it is well-known in the art, as evidenced by Thaly et al, that a signal level (over time) of a detected signal (510) can be determined as a logic high level if the  signal level is higher than a preset amplitude (520), (see figure 5), and the examiner takes Official Notice on other prior art teaching the well-known feature; and it is also well-known in the art, 
For further application, since Chang et al  does not teach in detail on how the detection potential at each sample point is determined as a logic high level or not, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Chang et al  in such a way that the method would comprises determining the detection potential at each sample point as a  high level if the detection potential at each sample point is higher than a preset amplitude so that logic level of the detection potential at each sample point could be determined, as required and expected in the method; and furthermore, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Chang et al  in such a way that the device would be configurable to regenerate the data signal after being decoded so that the device would be enhanced with additional feature of data signal regeneration.
With the implementations, Chang et al  teaches that the method comprise: regenerating the data signal according to the logic level and the preset amplitude.
-Regarding claim 3, Chang et al  teaches that before the operation of obtaining a detection potential at each sampling point in a data signal within a time interval, the data transmission method comprises: acquiring a clock signal (“sample clock”, [0037]) corresponding to the data signal when the data signal is detected (see (Clock) of figure 5, and [0035-0039]); and determining the data period (being indicated by each of determined “first interval” and 
-Regarding claim 10, as for claim 1, Chang et al   teaches that after the operation of regenerating the data signal according to the logic level and a preset amplitude, the device obtains data (being the regenerated data signal) according to a clock signal (“sample clock”, [0037]), or namely, the data transmission method comprises: obtaining data of the regenerated data signal according to the clock signal.
-Regarding claim 12, Chang et al  teaches that the operation of obtaining a detection potential at each sampling point in a data signal within a time interval is configurable to comprise: obtaining, via (120), the detection potential of each sampling point detected by a judging portion ( 8, 16, 12), (see figure 5, and [0034-0036]), (said judging portion considered here equivalent with the limitation “potential judging member”).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al in view of Valliappan et al (9,077,328), or over Chang et al in view of Thaly et al and Hwang, and further in view of Valliappan et al.
-Regarding claim 14, as applied to claim 1 set forth above and herein incorporated, Chang et al, or Chang et al in view of Thaly et al and Hwang, teaches a device (“decoding apparatus 1”, [0023]), (considered here equivalent with the limitation “data transmission device” and hereafter called so), the device is configurable to perform a method  comprising: obtaining a detection potential at each sampling point in a data signal within a data period when the data signal is detected; determining a logic level of the data signal during the data 
Chang et al, or Chang et al in view of Thaly et al and Hwang, does not teach whether device comprises: a memory, a processor, and data transmission program stored in the memory and executable by the processor, the data transmission program, when executed by the processor, performing the method, as claimed.
	In analogous art, Valliappan et al  teaches that a method of a device can be implemented with either one of hardware and software or combination of hardware and software, wherein the method can be configured with a memory “machine readable medium”, a processor “one or more processors”, and program “instructions” stored in the memory and executable by the processor, the program, when executed by the processor, carrying out the method, (see col. 9, lines 32-35).
	For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to further implement, or alternatively implement, Chang et al, or Chang et al in view of Thaly et al and Hwang, as taught by Valliappan et al, in such a way that the device would comprises a memory, a processor, and data transmission program stored in the memory and executable by the processor, the data transmission program, when executed by the processor, carrying out the method so that the method would be enhanced with programmable features in high-speed fashion, (the device considered here equivalent with the limitation “data transmission device” and hereafter called so, and the program equivalent with the limitation “data transmission program” and hereafter called so)

	Chang et al in view of Valliappan et al, or Chang et al in view of Thaly et al,  Hwang and Valliappan et, further teaches a computer readable storage medium (being the memory), wherein the computer readable storage medium stores the data transmission program, the data transmission program, when executed by a processor, carrying out the  method.
	Allowable Subject Matter
Claims 2, 4-9, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG PHU/
Primary Examiner
Art Unit 2632